DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 19 (in part), 20-21, drawn to method of predicting response to an anti-TNF alpha treatment in a subject with IBD wherein the subject is classified as a responder to anti-TNFa treatment when PAI-1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, or KLHL5 expression value is less relative to a reference value; or the subject is classified as a non-responder to anti-TNFa treatment when PAl- 1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, or KLHL5 expression value is greater relative to a reference value..
2 , claim(s) 19(in part), 22, drawn to method of predicting response to an anti-TNF alpha treatment in a subject with IBD wherein inflammatory bowel disease (IBD) comprises ulcerative colitis (UC) or Crohn's disease (CD).
Group 3, claim(s) 19 (in part), 23, drawn to method of predicting response to an anti-TNF alpha treatment in a subject with IBD wherein the subject is human.
Group 4, claim(s) 19 (in part), 24, drawn to method of predicting response to an anti-TNF alpha treatment in a subject with IBD wherein the biomarkers are detected with PCR or quantitative PCR..
Group 5, claim(s) 19 (in part), 25 , drawn to method of predicting response to an anti-TNF alpha treatment in a subject with IBD wherein when the subject is predicted to respond to anti-TNFa treatment, the subject is treated with an anti-TNFa therapy or when the subject is predicted to not respond to anti-TNFa treatment, the subject is treated with a PAl-1 inhibitor.
Group 6, claim(s) 19 (in part), 26-27, drawn to method of predicting response to an anti-TNF alpha treatment in a subject with IBD wherein the wherein IL13RA2 and GPX8 are detected and the subject is classified as a non-responder to an anti-TNFa treatment when the expression values of greater IL13RA2 and GPX8 are greater than the reference value.
Group 7, claim(s) 28 (in part), 29-30, drawn to method of treating a subject having or suspected of having IBD wherein the method further comprises detecting the expression levels of CCL2..
8, claim(s) 28 (in part), 31, drawn to method of treating a subject having or suspected of having IBD wherein the anti-TNFa antibody is infliximab and the anti-a4p7 antibody is vedolizumab .
Group 9, claim(s)  28 (in part), 32, drawn to method of treating a subject having or suspected of having IBD wherein the PAl-1 inhibitor is CDE-268..
Group 110, claim(s) 33-34, drawn to a method of treating IBD in a subject in need thereof.
	Claim 35 is not put in a group as it depends from a canceled claim.
The species are as follows: 
If applicant elects group 1, applicant must elect a specific biomarker or a specific combination of biomarkers. Applicant must further elect classifying the subject as a responder or non-responder. Applicant must further elect a species from claim 21 consistent with the election from claim 19.
If applicant elects group 2, applicant must elect a specific biomarker or a specific combination of biomarkers. Applicant must further elect classifying the subject as a responder or non-responder. Applicant must further elect a species from claim 22.
If applicant elects group 3, applicant must elect a specific biomarker or a specific combination of biomarkers. Applicant must further elect classifying the subject as a responder or non-responder. 
If applicant elects group 4, applicant must elect a specific biomarker or a specific combination of biomarkers. Applicant must further elect classifying the subject as a responder or non-responder. 

If applicant elects group 6, applicant must elect a specific biomarker or a specific combination of biomarkers. Applicant must further elect classifying the subject as a responder or non-responder. 
If applicant elects group 7, applicant must elect a species from claim 28
If applicant elects group 10, applicant must elect a species from claim 34.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-10 lack unity of invention because even though the inventions of these groups require the technical feature of detecting PAI-1 expression this technical feature is not a special technical feature as it does not make a contribution over the Danese (European Journal of Gastroenterology & Hepatology (2008)  pages 826-828).  Danese teaches detection of PAI-1 in subjects with IBD.  Thus the groups lack a special technical feature over the prior art and unity of invention. 
Groups 11 relative to groups 1-11 lack unity of invention because the groups do not share the same or corresponding technical feature.  Groups 1-10 require examination of expression while, group 11 merely require treating a subject with tPA.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Steven Pohnert/           Primary Examiner, Art Unit 1634